Case: 21-50779     Document: 00516242107         Page: 1     Date Filed: 03/16/2022




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                    March 16, 2022
                                No. 21-50779
                            consolidated with                        Lyle W. Cayce
                                No. 21-50793                              Clerk
                              Summary Calendar



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Benjamin Perez-Jimenez,

                                                         Defendant—Appellant.


                  Appeals from the United States District Court
                       for the Western District of Texas
                            USDC No. 4:21-CR-391-1
                            USDC No. 4:21-CR-210-1


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50779     Document: 00516242107         Page: 2     Date Filed: 03/16/2022




                                    No. 21-50779
                                  c/w No. 21-50793

          Benjamin Perez-Jimenez appeals his conviction and sentence for entry
   after deportation under 8 U.S.C. § 1326(a) and (b)(1), along with the
   revocation of the term of supervised release he was serving at the time of the
   offense. He has not briefed, and has therefore abandoned, any challenge to
   the revocation of supervised release or his revocation sentence. See United
   States v. Reagan, 596 F.3d 251, 254-55 (5th Cir. 2010).
          For the first time on appeal, Perez-Jimenez contends that § 1326(b) is
   unconstitutional because it permits a defendant to be sentenced above the
   statutory maximum under § 1326(a) based on the fact of a prior conviction
   that was not alleged in the indictment or found by a jury beyond a reasonable
   doubt. He correctly concedes that the argument is foreclosed by Almendarez-
   Torres v. United States, 523 U.S. 224 (1998). See United States v. Pervis,
   937 F.3d 546, 553-54 (5th Cir. 2019). However, he wishes to preserve the
   issue for further review and has filed an unopposed motion for summary
   disposition. Because summary disposition is appropriate, see Groendyke
   Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969), Perez-Jimenez’s
   motion is GRANTED, and the district court’s judgments are
   AFFIRMED.




                                         2